Name: Commission Regulation (EEC) No 2121/90 of 24 July 1990 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 7. 90 Official Journal of the European Communities No L 193/25 COMMISSION REGULATION (EEC) No 2121/90 of 24 July 1990 fixing the aid for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans (1), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Wheareas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaran ­ teed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas the amount of the aid referred to in Article 2 (1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 1478/90 (4), as last amended by Regulation (EEC) No 2002/90 (*) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1478/90 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the aid provided for in Regulation (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto. 2. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for soya beans, will be confirmed or replaced as from 25 July 1990 to take into account the application of maximum guaran ­ teed quantities. Article 2 This Regulation shall enter into force on 25 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 10 . 6. 1985, p. 15. O OJ No L 197, 26. 7. 1988, p. 11 . O OJ No L 201 , 27. 7. 1988, p. 2. O OJ No L 140, 1 . 6 . 1990, p. 72. 0 OJ No L 180, 13 . 7. 1990, p. 31 . No L 193/26 Official Journal of the European Communities 25. 7. 90 ANNEX to the Commission Regulation of 24 July 1990 fixing the aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in current period \ \  Spain 0,000 28,474 28,474  Portugal 20,547 28,4740 28,474  another Member State 20,547 28,474 28,474 Seed processed in first period \  Spain 0,000 28,422 28,422  Portugal 20,495 28,422 0 28,422  another Member State 20,495 28,422 28,422 Seed processed in second period (')  Spain 0,000 28,049 28,049  Portugal 21,852 28,049 0 28,049  another Member State 21,852 28,049 28,049 Seed processed in third period (')  Spain 0,000 27,865 27,865  Portugal 21,668 27,865 0 27,865  another Member State 21,668 27,865 27,865 Seed processed in fourth period (')  Spain 0,000 27,882 27,882  Portugal 21,685 27,882 0 27,882  another Member State 21,685 27,882 27,882 Seed processed in fifth period (') I  Spain 0,000 27,594 27,594  Portugal 21,397 27,594 (*) 27,594  another Member State 21,397 27,594 27,594 (*) Special aid. (') Subject, in cases of advance fixing for the 1990/91 marketing year, to application of maximum guaranteed quan ­ tity arrangements for that marketing year.